Per Curiam.
From the evidence it might be inferred that defendant in error was invited by a servant of plaintiff in error to alight from one of its cars at night, at a place where there was no platform, from a step twenty-six inches above the ground, and at a point where the light was insufficient to disclose the height of the step.
There was no error in refusing to withdraw the case fron the jury, for, if they drew such inferences from the evidence, they would be justified in finding negligence to have been proved.
Nor was it erroneous for the trial judge to treat the case in his charge as involving the question of latent danger, for, if the light provided by the railroad company was insufficient to enable an alighting passenger to judge of the height of the *590step from which he was invited to alight, it was a latent and not an apparent danger.
The judgment must be affirmed.
For affirmance—The Chief Justice, Collins, Depue, Dixon, Ludlow, Adams, Bogert, Hendrickson, Nixon. 9.
For reversal—Gummere. 1.